438 F.2d 100
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 282, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, Respondent.
Docket 29149.
United States Court of Appeals, Second Circuit.
October 16, 1970.

Hans J. Lehmann, Atty., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Paul Elkind and Seth D. Rosen, Attys., N. L. R. B., Washington, D. C., for petitioner.
Cohen and Weiss, New York City (Bruce H. Simon, New York City, of counsel), for respondent.
Before WATERMAN, SMITH and ANDERSON, Circuit Judges.
On Applications for Reconsideration of Order Imposing Sanctions Herein.
PER CURIAM.


1
On June 17, 1970 we imposed fines of $37,000 upon Respondent based on our earlier findings of contempt (May 18, 1970, 2 Cir., 428 F.2d 994). As both parties in their petitions for reconsideration have pointed out to us, we inadvertently overlooked the civil nature of the contempt proceedings and imposed criminal contempt sanctions. Accordingly, we vacate our order of June 17, 1970, and refer the case back to the Special Master, pursuant to Rule 53(a), Fed.R.Civ.P., for a hearing as to Respondent's financial condition and the consequent seriousness of the burden of any fines upon Respondent. United States v. Mine Workers of America, 330 U.S. 258, 304, 67 S.Ct. 677, 91 L.Ed. 884 (1947).


2
On the basis of the evidence submitted at this hearing the Special Master shall make recommendations as to the appropriate compliance fines which should be imposed. In addition, the parties shall submit evidence with reference to Petitioner's costs and expenses, including reporter's fees, and the salaries and expenses of its personnel, in investigating, preparing and presenting the matters involved in all the proceedings to date (including the hearing ordered herein) and the Special Master shall make findings as to the amount adequate to compensate Petitioner for such costs and expenses.